Citation Nr: 1709226	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  17-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML) with residual anemia, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1964 to December 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017, the Veteran, his spouse, and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  At such time, the Veteran submitted additional evidence.  As his substantive appeal was filed after February 2, 2013, and as his representative specifically waived the right to have the evidence considered by the Agency of Original Jurisdiction (AOJ), the Board may consider the evidence in the first instance.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his AML with residual anemia is related to his in-service exposure to herbicide agents.



CONCLUSION OF LAW

The criteria for service connection for AML with residual anemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for AML with residual anemia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R 
§ 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. §  3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  As relevant to the instant case, AML is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his AML with residual anemia, which was diagnosed in the fall of 2016, is related to his in-service exposure to herbicide agents.  Notably, the record indicates that the Veteran served in Vietnam during the requisite time period and, as such, his exposure to herbicide agents is presumed.  However, as AML is not presumptively linked to exposure to herbicide agents, to establish service connection there must be probative evidence linking the Veteran's currently diagnosed AML with a disease or injury during his active duty service, to include his acknowledged exposure to herbicide agents.

In this regard, in January 2017, the Veteran was afforded a VA examination in connection with his claim for service connection.  Following an interview with the Veteran and a review of the record, the examiner opined that it was less likely than not that the Veteran's AML was caused by his exposure to herbicide agents in service.  In support thereof, the examiner initially stated that service connection for AML cannot be established on a presumptive basis.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee, supra.  In further support of his opinion, the examiner also observed that AML is a common cancer in adults, even more so in those that have a history of smoking cigarettes, like the Veteran.

In contrast to the January 2017 VA examiner's opinion, the Veteran has also provided three private opinions from his treating physicians relating his diagnosed AML to his in-service exposure to herbicides agents.  Specifically, in January 2017, Dr. M.T. indicated that the Veteran's particular form of AML was characterized by myelodysplastic changes.  He noted that available medical literature "support[s] the fact that veterans exposed to [Agent Orange]...have an increased risk for developing some form of leukemia or myelodysplasia."  Thus, he opined that, based on his treatment of the Veteran, the Veteran's diagnosis of AML with myelodysplastic changes, and the available literature, the Veteran's cancer "can be related to his toxic exposure while serving...."

In February 2017, Dr. E.B. noted a review of the available literature and opined that the Veteran's cancer is more likely than not related to his exposure to herbicide agents during service.  Specifically, the literature provided with his opinion indicates that chemicals in Agent Orange cause myelodysplastic syndrome, which progresses into AML.  Given the relatively short time period between the Veteran's development of myelodysplastic syndrome and his diagnosis of AML, Dr. E.B. was of the opinion that the Veteran's exposure to herbicide agents in service caused his myelodysplastic syndrome, which, in turn, caused his AML.  

Shortly thereafter, Dr. S.B. also provided an opinion as to the cause of the Veteran's cancer.  Like Drs. M.T. and E.B., Dr. S.B. noted that the Veteran's AML was characterized by myelodysplastic changes and that such changes had been noted in persons after direct exposure to Agent Orange.  He further indicated that exposure to herbicide agents and the development of AML were "without a doubt directly related."  More specifically, he opined that the Veteran's exposure to herbicide agents during his service had a greater than fifty percent chance of being related to his diagnosed AML.  

In addition to the medical opinions of record, the Veteran has also submitted numerous periodicals noting a correlation between exposure to herbicide agents and the development of myelodysplastic changes, chromosomal abnormalities, and, eventually, AML.  He has also provided an opinion from a Yale University School of Medicine physician, Dr. T.P.D., regarding the cause of another Veteran's AML.  Dr. T.P.D. noted that complex chromosomal abnormalities, as have been noted in this Veteran's treatment records, often exist when a patient has been exposed to toxins, such as Agent Orange.  He specifically observed that the chemical benzene was an ingredient in Agent Orange and that benzene has been linked to the development of AML.  The Board finds that these records are relevant to the Veteran's appeal and bolster the private opinions provided by the Veteran's treating physicians.

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's AML with residual anemia is related to his exposure to herbicide agents in service.  In this regard, the Board finds the Veteran's treating physicians' assessments to be highly probative as they have treated the Veteran since the onset of his disability, allowing them to fully understand the nature of his particular type of cancer and his relevant medical history.  In addition, the private clinicians had more time to assess the Veteran's condition prior to providing an opinion, as opposed to the VA clinician who, per the Veteran's daughter's report at the March 2017 hearing, only briefly spoke with the Veteran and did not physically examine him.  Finally, the private physician's opinions are supported by the treatise evidence of record and the opinion provided by Dr. T.P.D. in a separate veteran's case.

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that service connection for AML with residual anemia is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for AML with residual anemia is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


